                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JANE SUTER and MICHAEL SUTER     :
Wife and Husband,                :
            Plaintiffs           :                       No. 1:19-cv-01222
                                 :
       v.                        :                       (Judge Kane)
                                 :
SPEEDWAY LLC and                 :
SANDRA F. MACFALINE aka          :
SANDY MACFALINE aka SANDRA R.    :
MACFALINE aka SANDRA F.          :
MACFALINE aka SANDI MACFALINE :
aka S. MACFALINE aka SANDRA      :
MACFALIHNE aka SANDRA R.         :
MACFARLINE aka SANDRA            :
MACJOLINE aka SANDRA EVANS aka :
SANDI EVANS aka SANDRA F. EVANS :
aka SANDY EVANS aka SANDRA SHETA :
aka SANDRA F. SHETA,             :
           Defendants            :

                                          ORDER

       AND NOW, on this 31st day of October 2019, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT Plaintiffs Jane Suter and Michael

Suter’s motion to remand (Doc. No. 5), is GRANTED. The Clerk of Court is directed to remand

the case to the Court of Common Pleas of Dauphin County, Pennsylvania and to close the above-

captioned case.


                                                         s/ Yvette Kane
                                                         Yvette Kane, District Judge
                                                         United States District Court
                                                         Middle District of Pennsylvania
